Appellant files a motion herein complaining of the overruling of his motion for a continuance. We find no such motion in the record, and we gather therefrom that same was an oral motion. Of course we have no way of reviewing such a motion. He complains also because of the fact that he was tried without benefit of counsel, and that he was friendless and alone. These matters are presented only in his motion. It is not incumbent on the trial court to furnish counsel to one charged with a felony less than capital. Art. 494, C. C. P.
We see no reason for a further review of this case. In the absence of a statement of facts, we are unable to review the same.
The motion will be overruled.